FILED: June 8, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation of Consuelo Trujillo, Claimant. 
CONSUELO TRUJILLO,
		Petitioner on Review,
	v.
PACIFIC SAFETY SUPPLY 
and SAIF CORPORATION,
	Respondents on Review.
(WCB 96-10056; CA A99410; SC S46497)
	On petition for review from the Court of Appeals filed May
27, 1999.*
	Max Rae, Salem, filed the petition for petitioner on review. 

	No appearance contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
and Riggs, Justices.** 
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of Koskela v.
Willamette Industries, Inc., 331 Or 362, 15 P3d 548 (2000).
	* Judicial Review from the Workers' Compensation Board.
 159 Or App 229, 978 P2d 1018 (1999).   
	** Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case.  Kulongoski and      
De Muniz, JJ., did not participate in the consideration or
decision of this case.